Exhibit 10.42

DOMINION RESOURCES, INC.

2015 PERFORMANCE GRANT PLAN

1. Purpose. The purpose of the 2015 Performance Grant Plan (the “Plan”) is to
set forth the terms of 2015 Performance Grants awarded by Dominion Resources,
Inc., a Virginia corporation (the “Company”), pursuant to the Dominion
Resources, Inc. 2014 Incentive Compensation Plan and any amendments thereto (the
“2014 Incentive Compensation Plan”). This Plan contains the Performance Goals
for the awards, the Performance Criteria, the target and maximum amounts
payable, and other applicable terms and conditions.

2. Definitions. Capitalized terms used in this Plan not defined in this
Section 2 will have the meaning assigned to such terms in the 2014 Incentive
Compensation Plan.

a. Cause. For purposes of this Plan, the term “Cause” will have the meaning
assigned to that term under a Participant’s Employment Continuity Agreement with
the Company, as such Agreement may be amended from time to time.

b. Date of Grant. February 1, 2015.

c. Disability or Disabled. Means a “disability” as defined under Treasury
Regulation Section 1.409A-3(i)(4). The Committee, as defined in the 2014
Incentive Compensation Plan document, will determine whether or not a Disability
exists and its determination will be conclusive and binding on the Participant.

d. Participant. An officer of the Company or a Dominion Company who receives a
Performance Grant on the Date of Grant.

e. Performance Period. The 24-month period beginning on January 1, 2015 and
ending on December 31, 2016.

f. Retire or Retirement. For purposes of this Plan, the term Retire or
Retirement means a voluntary termination of employment on a date when the
Participant is eligible for early or normal retirement benefits under the terms
of the Dominion Pension Plan, or would be eligible if any crediting of deemed
additional years of age or service applicable to the Participant under the
Company’s Benefit Restoration Plan or New Benefit Restoration Plan was applied
under the Dominion Pension Plan, as in effect at the time of the determination,
unless the Company’s Chief Executive Officer in his sole discretion (or, if the
Participant is the Company’s Chief Executive Officer, the Committee in its sole
discretion) determines that the Participant’s retirement is detrimental to the
Company.

g. Target Amount. The dollar amount designated in the written notice to the
Participant communicating the Performance Grant.

3. Performance Grants. A Participant will receive a written notice of the amount
designated as the Participant’s Target Amount for the Performance Grant payable
under the terms of this Plan. The actual payout may be from 0% to 200% of the
Target Amount, depending on the achievement of the Performance Goals.



--------------------------------------------------------------------------------

4. Performance Achievement and Time of Payment. Upon the completion of the
Performance Period, the Committee will determine the final Performance Goal
achievement of each of the Performance Criteria described in Section 6. The
Company will then calculate the final amount of each Participant’s Performance
Grant based on such Performance Goal achievement. Except as provided in Sections
7(b) or 8, the Committee will determine the time of payout of the Performance
Grants, provided that in no event will payment be made later than March 15,
2017.

5. Forfeiture. Except as provided in Sections 7 and 8, a Participant’s right to
payout of a Performance Grant will be forfeited if the Participant’s employment
with the Company or a Dominion Company terminates for any reason before the end
of the Performance Period.

6. Performance Goals. Payout of Performance Grants will be based on the
Performance Goal achievement described in this Section 6 of the Performance
Criteria defined in Exhibit A.

a. TSR Performance. Total Shareholder Return Performance (“TSR Performance”)
will determine fifty percent (50%) of the Target Amount (“TSR Percentage”). TSR
Performance is defined in Exhibit A. The percentage of the TSR Percentage that
will be paid out, if any, is based on the following table:

 

Relative

TSR Performance

Percentile Ranking

Percentage Payout

of TSR Percentage

85th or above 200% 50th 100% 25th 50% Below 25th 0%

To the extent that the Company’s Relative TSR Performance ranks in a percentile
between the 25th and 85th percentile in the table above, then the TSR Percentage
payout will be interpolated between the corresponding TSR Percentage payout set
forth above. No payment of the TSR Percentage will be made if the Relative TSR
Performance is below the 25th percentile, except that a payment of 25% of the
TSR Percentage will be made if the Company’s Relative TSR Performance is below
the 25th percentile but its Absolute TSR Performance is at least 9%. In addition
to the foregoing payments, and regardless of the Company’s Relative TSR
Performance, if the Company’s Absolute TSR Performance is either (i) at least
10% but less than 15%, then an additional payment of 25% of the TSR Percentage
will be made, or (ii) at least 15%, then an additional payment of 50% of the TSR
Percentage will be made (in either case, the “Performance Adder”). The Committee
may reduce or eliminate payment of the Performance Adder in its sole discretion.

The aggregate payments under this Section 6(a) may not exceed 250% of the TSR
Percentage. In addition, the overall percentage payment under the entire
Performance Grant may not exceed 200%.

b. ROIC Performance. Return on Invested Capital Performance (“ROIC Performance”)
will determine fifty percent (50%) of the Target Amount (“ROIC Percentage”).
ROIC Performance is defined in Exhibit A. The percentage of the ROIC Percentage
that will be paid out, if any, is based on the following table:

 

2



--------------------------------------------------------------------------------

ROIC Performance

Percentage Payout

of ROIC Percentage

7.47% and above

200%

7.14%

125%

6.69% – 6.90%

100%

6.62%

50%

Below 6.62%

0%

 

  - To the extent that the Company’s ROIC Performance is greater than 6.62% and
less than 6.69%, the ROIC Percentage payout will be interpolated between the
applicable Percentage Payout of ROIC Percentage range set forth above.

 

  - To the extent that the Company’s ROIC Performance is greater than 6.90% and
less than 7.14%, the ROIC Percentage payout will be interpolated between the
applicable Percentage Payout of ROIC Percentage range set forth above.

 

  - To the extent that the Company’s ROIC Performance is greater than 7.14% and
less than 7.47%, the ROIC Percentage payout will be interpolated between the
applicable Percentage Payout of ROIC Percentage range set forth above.

7. Retirement, Involuntary Termination without Cause, Death or Disability.

a. Retirement or Involuntary Termination without Cause. Except as provided in
Section 8, if a Participant Retires during the Performance Period or if a
Participant’s employment is involuntarily terminated by the Company or a
Dominion Company without Cause during the Performance Period, and in either case
the Participant would have been eligible for a payment if the Participant had
remained employed until the end of the Performance Period, the Participant will
receive a pro-rated payout of the Participant’s Performance Grant equal to the
payment the Participant would have received had the Participant remained
employed until the end of the Performance Period multiplied by a fraction, the
numerator of which is the number of whole months from the Date of Grant to the
first day of the month coinciding with or immediately following the date of the
Participant’s retirement or termination of employment, and the denominator of
which is twenty-three (23). Payment will be made after the end of the
Performance Period at the time provided in Section 4 based on the Performance
Goal achievement approved by the Committee. If the Participant Retires, however,
no payment will be made if the Company’s Chief Executive Officer in his sole
discretion (or, if the Participant is the Company’s Chief Executive Officer, the
Committee in its sole discretion) determines that the Participant’s Retirement
is detrimental to the Company.

b. Death or Disability. If, while employed by the Company or a Dominion Company,
a Participant dies or becomes Disabled during the Performance Period, the
Participant or, in the event of the Participant’s death, the Participant’s
Beneficiary will receive a lump sum cash payment equal to the product of (i) and
(ii) where:

 

  (i) is the amount that would be paid based on the predicted performance used
for determining the compensation cost recognized by the Company for the
Participant’s Performance Grant for the latest financial statement filed with
the Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q
immediately prior to the event; and

 

3



--------------------------------------------------------------------------------

  (ii) is a fraction, the numerator of which is the number of whole months from
the Date of Grant to the first day of the calendar month coinciding with or
immediately following the date of the Participant’s death or Disability, and the
denominator of which is twenty-three (23).

Payment under this Section 7(b) will be made as soon as administratively
feasible (and in any event within sixty (60) days)) after the date of the
Participant’s death or Disability, and the Participant shall not have the right
to any further payment under this Agreement. In the event of the Participant’s
death, payment will be made to the Participant’s designated Beneficiary.

8. Qualifying Change of Control. Upon a Qualifying Change of Control prior to
the end of the Performance Period, provided the Participant has remained
continuously employed with Dominion or a Dominion Company from the Date of Grant
to the date of the Qualifying Change of Control, the Participant will receive a
lump sum cash payment equal to the greater of (i) the Target Amount or (ii) the
total payout that would be made at the end of the Performance Period if the
predicted performance used for determining the compensation cost recognized by
the Company for the Participant’s Performance Grant for the latest financial
statement filed with the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q immediately prior to the Qualifying Change of Control was
the actual performance for the Performance Period (in either case, the “COC
Payout Amount”). Payment will be made on or as soon as administratively feasible
following the Qualifying Change of Control date and in no event later than sixty
(60) days following the Qualifying Change of Control date. If a Qualifying
Change of Control occurs prior to the end of the Performance Period and after a
Participant has Retired or been involuntarily terminated without Cause pursuant
to Section 7(a) above, then the Participant will receive a pro-rated payout of
the Participant’s Performance Grant, equal to the COC Payout Amount multiplied
by the fraction set forth in Section 7(a) above, with payment occurring in a
cash lump sum on or as soon as administratively feasible (but in any event
within sixty (60) days) after the Qualifying Change of Control date. Following
any payment under this Section 8, the Participant shall not have the right to
any further payment under this Agreement.

9. Termination for Cause. Notwithstanding any provision of this Plan to the
contrary, if the Participant’s employment with the Company or a Dominion Company
is terminated for Cause (as defined by the Employment Continuity Agreement
between the Participant and the Company), the Participant will forfeit all
rights to his or her Performance Grant.

10. Clawback of Award Payment.

a. Restatement of Financial Statements. If the Company’s financial statements
are required to be restated at any time within a two (2) year period following
the end of the Performance Period as a result of fraud or intentional
misconduct, the Committee may, in its discretion, based on the facts and
circumstances surrounding the restatement, direct the Company to recover all or
a portion of the Performance Grant payout from the Participant if the
Participant’s conduct directly caused or partially caused the need for the
restatement.

b. Fraudulent or Intentional Misconduct. If the Company determines that the
Participant has engaged in fraudulent or intentional misconduct related to or
materially affecting the Company’s business operations or the Participant’s
duties at the Company,

 

4



--------------------------------------------------------------------------------

the Committee may, in its discretion, based on the facts and circumstances
surrounding the misconduct, direct the Company to withhold payment, or if
payment has been made, to recover all or a portion of the Performance Grant
payout from the Participant.

c. Recovery of Payout. The Company reserves the right to recover a Performance
Grant payout pursuant to this Section 10 by (i) seeking repayment from the
Participant; (ii) reducing the amount that would otherwise be payable to the
Participant under another Company benefit plan or compensation program to the
extent permitted by applicable law; (iii) withholding future annual and
long-term incentive awards or salary increases; or (iv) taking any combination
of these actions.

d. No Limitation on Remedies. The Company’s right to recover a Performance Grant
payout pursuant to this Section 10 shall be in addition to, and not in lieu of,
actions the Company may take to remedy or discipline a Participant’s misconduct
including, but not limited to, termination of employment or initiation of a
legal action for breach of fiduciary duty.

e. Subject to Future Rulemaking. The Performance Grant payout is subject to any
claw back policies the Company may adopt in order to conform to the requirements
of Section 954 of the Dodd-Frank Wall Street Reform Act and Consumer Protection
Act and resulting rules issued by the Securities and Exchange Commission or
national securities exchanges thereunder and that the Company determines should
apply to this Performance Grant Plan.

11. Miscellaneous.

a. Nontransferability. Except as provided in Section 7(b), a Performance Grant
is not transferable and is subject to a substantial risk of forfeiture until the
end of the Performance Period.

b. No Right to Continued Employment. A Performance Grant does not confer upon a
Participant any right with respect to continuance of employment by the Company,
nor will it interfere in any way with the right of the Company to terminate a
Participant’s employment at any time.

c. Tax Withholding. The Company will withhold Applicable Withholding Taxes from
the payout of Performance Grants.

d. Application of Code Section 162(m). Performance Grants are intended to
constitute “qualified performance-based compensation” within the meaning of
section 1.162-27(e) of the Income Tax Regulations. The Committee will certify
the achievement of the Performance Goals described in Section 6. To the maximum
extent possible, this Plan will be interpreted and construed in accordance with
this subsection 11(d).

e. Negative Discretion. Pursuant to Section 6(c) of the 2014 Incentive
Compensation Plan, the Committee retains the authority to exercise negative
discretion to reduce payments under this Plan as it deems appropriate.

f. Governing Law. This Plan shall be governed by the laws of the Commonwealth of
Virginia, without regard to its choice of law provisions.

 

5



--------------------------------------------------------------------------------

g. Conflicts. In the event of any material conflict between the provisions of
the 2014 Incentive Compensation Plan and the provisions of this Plan, the
provisions of the 2014 Incentive Compensation Plan will govern.

h. Participant Bound by Plan. By accepting a Performance Grant, a Participant
acknowledges receipt of a copy of this Plan and the 2014 Incentive Compensation
Plan document and prospectus, which are accessible on the Company Intranet, and
agrees to be bound by all the terms and provisions thereof.

i. Binding Effect. This Plan will be binding upon and inure to the benefit of
the legatees, distributes, and personal representatives of Participants and any
successors of the Company.

j. Section 409A. This Plan and the Performance Grants hereunder are intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), and shall be interpreted to the maximum extent possible in
accordance with such intent. To the extent necessary to comply with Code
Section 409A, no payment will be made earlier than six months after a
Participant’s termination of employment other than for death if the Performance
Grant is subject to Code Section 409A and the Participant is a “specified
employee” (within the meaning of Code Section 409A(a)(2)(B)(i)).

 

6



--------------------------------------------------------------------------------

EXHIBIT A

DOMINION RESOURCES, INC.

2015 PERFORMANCE GRANT PLAN

PERFORMANCE CRITERIA

Total Shareholder Return

Relative TSR Performance will be measured based on where the Company’s total
shareholder return during the Performance Period ranks in relation to the total
shareholder returns of the companies that are listed as members of the
Philadelphia Stock Exchange Utility Index as of the end of the Performance
Period (the “Comparison Companies”). Absolute TSR Performance will be the
Company’s total shareholder return on a compounded annual basis for the
Performance Period. In general, total shareholder return consists of the
difference between the value of a share of common stock at the beginning and end
of the Performance Period, plus the value of dividends paid as if reinvested in
stock and other appropriate adjustments for such events as stock splits. For
purposes of TSR Performance, the total shareholder return of the Company and the
Comparison Companies will be calculated using Bloomberg L.P. As soon as
practicable after the completion of the Performance Period, the total
shareholder returns of the Comparison Companies will be obtained from Bloomberg
L.P. and ranked from highest to lowest by the Committee. The Company’s total
shareholder return will then be ranked in terms of which percentile it would
have placed in among the Comparison Companies.

Return on Invested Capital

Return on Invested Capital (ROIC)

The following terms are used to calculate ROIC for purposes of the 2014
Performance Grant:

ROIC means Total Return divided by Average Invested Capital. Performance will be
calculated for the two successive fiscal years within the Performance Period,
added together and then divided by two to arrive at an annual average ROIC for
the Performance Period.

Total Return means Operating Earnings plus After-tax Interest & Related Charges,
all determined for the two successive fiscal years within the Performance
Period.

Operating Earnings means operating earnings as disclosed on the Company’s
earnings report furnished on Form 8-K for the applicable fiscal year.

Average Invested Capital means the Average Balances for Long & Short-term Debt
plus Preferred Equity plus Common Shareholders’ Equity. The Average Balances for
a year are calculated by performing the calculation at the end of each month
during the fiscal year plus the last month of the prior fiscal year and then
averaging those amounts over 13 months. Long and short-term debt shall exclude
debt that is non-recourse to Dominion Resources, Inc. (Dominion) or its
subsidiaries where Dominion or its subsidiaries has not made an associated
investment. Short-term debt shall be net of cash and cash equivalents.

Average Invested Capital will be calculated by excluding (i) accumulated other
comprehensive income/(loss) from Common Shareholders’ Equity (as shown on the
Company’s financial statements during the Performance Period); (ii) impacts from
changes in accounting principles that were not prescribed as of the Date of
Grant; and (iii) the effects of incremental impacts from non-operating gains or
losses during the Performance Period, as disclosed on the Company’s earnings
report furnished on Form 8-K, that were not included in the projection on which
the original ROIC calculation was based at the time of the grant.

 

i